Justice SAYLOR,
concurring.
I join the majority opinion, subject to a few modest differences in the reasoning. For example, in considering what deference may be due to determinations under Section 1102 of the RTKL, 65 P.S. § 67.1102, the majority focuses on the deference associated with determinations which are discretionary by nature. See Majority Opinion, at 467-68. There are other potentially relevant legal tenets encompassing deference, however, such as the principle that reviewing courts generally will lend a degree of deference to interpretations or constructions by administrative agencies of their enabling statutes. See, e.g., Nw. Youth Servs., Inc. v. DPW, — Pa. -, -, 66 A.3d 301, 311-12 (2013). Accordingly, to the extent that OOR determinations reflect a consistent and reasonable approach in fleshing out the boundaries of the statutory exemptions from disclosure in the myriad factual scenarios arising on a daily basis before the agency, I would favor the affordance of some deference to these administrative-level developments. Along these lines, I do not believe that these sorts of boundaries are as concretely apparent from the face of the statute as may be inferred from the majority opinion. See Majority Opinion, at 468.
Despite these differences, I join the majority in lending our support for the Commonwealth Court’s approach to judicial review of Office of Open Records determinations. Along with all other Justices, I find that the RTKL contains materially inconsistent directives relevant to the standard and scope of review to be applied, and the Commonwealth Court’s implementation of a modified de novo review incorporating a flexible remand option appears to make the best of this situation, pending needed legislative refinement.1 Consistent with the majority opinion, I read the RTKL as affording appeals officers wide latitude to issue determinations which may test the limits of due process, while leaving it to the Commonwealth Court to assure that this constitutional mandate ultimately is vindicated.